Citation Nr: 0031758	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  97-24 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an effective date earlier than June 12, 1996, 
for assignment of a 100 percent rating for bipolar disorder.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from January 1952 to December 
1952.

This appeal arises from a December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, that assigned an increased (100 
percent) evaluation for bipolar disorder effective from June 
12, 1996.  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for an earlier effective date.

The veteran submitted a notice of disagreement in March 1997.  
The RO issued a statement of the case in March 1997 and 
received the veteran's substantive appeal in July 1997.

The veteran has not requested a hearing


FINDINGS OF FACT

1.  An October 1994 RO rating decision denying a total rating 
for compensation based on individual unemployability (TDIU) 
became final. 

2.  Since the October 1994 RO rating decision, the earliest 
date on which it is factually ascertainable than an increase 
in disability due to bipolar disorder had occurred is June 
12, 1996, the date of a VA outpatient report that indicates 
that the veteran could not work due to his bipolar illness.

3.  The date of VA examination, June 19, 1996, establishes 
the date of a claim for an increase.





CONCLUSIONS OF LAW

1.  Bipolar disorder was not shown to be 100 percent 
disabling prior to June 12, 1996.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9206 (effective 
prior to November 7, 1996).

2.  An effective date earlier than June 12, 1996, for 
assignment of a 100 percent rating for bipolar disorder is 
not warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.104, 3.105, 3. 157(a), 3.160(d), 3.400(k), 
3.400(o)(2), 20.302, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Review of the claims file indicates that in September 1983, 
the Board denied entitlement to service connection for an 
acquired psychiatric disorder.  

On February 22, 1990, the RO received the veteran's claim for 
service connection for bipolar disorder.  Along with the 
service connection claim, the veteran submitted a letter 
dated September 19, 1988, from a VA staff psychiatrist who 
had treated the veteran's bipolar disorder since 1983.  The 
psychiatrist reported that the veteran had been hospitalized 
in 1952, 1969, 1970, 1972, 1973, 1974, 1975, 1977, 1980, and 
twice in 1982 at various hospitals, including Salem VA 
Medical Center.  The psychiatrist also stated that since 
1983, the veteran had done well on lithium and had worked 
steadily as a security guard, except for a two week period in 
1988 where he had a mild manic-depressive episode, which was 
remedied by an adjustment in his medication.  The 
psychiatrist indicated, in essence, that the veteran had 
generally been able to hold jobs between episodes of manic 
depression, but had spent much time hospitalized, 
recuperating from hospitalizations, and in finding new jobs.  
The psychiatrist opined that the veteran's bipolar disorder 
began during active service in 1952.

In March 1990, the RO denied service connection for bipolar 
disorder on the basis that it had not begun during active 
service.  The veteran appealed and submitted another letter, 
dated June 12, 1990, from his VA staff psychiatrist.  The 
psychiatrist again asserted that the veteran's mental 
condition had begun during active service and that the 
veteran's increasing age caused his mood swings to be more 
difficult to control.  

In a May 1992 decision, the Board granted service connection 
for bipolar disorder.  

An August 1992 VA report of psychiatric evaluation notes that 
the veteran's lithium medication was changed to Valproic Acid 
in February 1992 and that he had reportedly been "a little 
better" since that time.  The report notes that the veteran 
had not worked in the recent year and that prior to that he 
had held "menial jobs" as a security guard.  The Axis I 
diagnosis was bipolar disorder, predominantly manic type, in 
partial remission.  The examiner felt that the veteran's 
bipolar disorder was in partial remission, that he needed 
psychiatric care with continuous treatment to avoid a 
relapse, and that his condition was not likely to change.  He 
was deemed competent to handle his finances.

In a September 1992 rating decision, the RO assigned a 30 
percent disability rating under Diagnostic Code 9206 
effective from February 1990.  

In November 1992, the veteran submitted a notice of 
disagreement (NOD) concerning the 30 percent disability 
rating assigned for his bipolar disorder.  Along with the 
NOD, the veteran submitted another letter from the VA staff 
psychiatrist who had treated the veteran for a number of 
years.  The psychiatrist reported that at the present time 
the veteran could not work at all.

In a December 1992 rating decision, the RO continued the 30 
percent rating on the basis that the psychiatrist had not 
supplied objective findings.  The RO also issued a statement 
of the case (SOC) in January 1993 discussing the assigned 
rating.  The veteran did not complete the appeal by filing a 
substantive appeal. 

In February 1994, the RO received VA outpatient treatment 
reports dated from 1991 to 1994 showing treatment at various 
times for a variety of health problems.  Continued use of 
valproic acid for bipolar disorder was noted.  Reports dated 
in 1993 reflect that the valproic acid dosage was reduced 
because the veteran felt lethargic.  

In April 1994, the RO received a December 1993 VA mental 
disorders examination report that notes that the Axis I 
diagnosis remained chronic bipolar disorder, partly 
controlled by Valproic Acid.   The examiner noted that the 
veteran's functions "Seem to have deteriorated and he is 
certainly unable to cope by himself.  He definitely requires 
assistance, which is currently provided by his wife.  
However, I think that an increase in compensation may have to 
be considered for the future."

In an April 1994 rating decision, the RO assigned a 50 
percent rating for bipolar disorder effective from December 
1, 1993, on the basis of the December 1993 VA examination 
report.  

In June 1994, the veteran submitted a VA Form 21-8940, 
Application for Increased Compensation Based on 
Unemployability, reflecting that he was last employed on a 
full-time basis in 1979, and that he became too disabled to 
hold his most recent job, driving a truck, on January 1, 
1990.  He reported that he had earned $34,000 in 1978 as a 
truck driver but that in his most recent employment in 1989, 
the most that he earned was $522.00 in one month.  On the 
form, the veteran indicated dissatisfaction with the October 
1992 RO rating decision that awarded a 30 percent rating 
effective from March 1990.  The veteran maintained that he 
had been totally disabled due to his service-connected 
psychosis since March 1, 1990. 

In July 1994, the RO received a verification form from the 
veteran's former employer indicating that the veteran had 
last worked on October 19, 1991, and that he had been 
terminated for health reasons.  The former employer indicated 
that the veteran had not earned any money in his last 12 
months of employment. 

In October 1994, the RO denied entitlement to a total rating 
for compensation based on individual unemployability (TDIU).  
The veteran submitted an NOD in October 1994.  In December 
1994, the veteran again submitted argument in favor of TDIU.  
Thereafter, the RO issued an SOC on the issue.  It appears 
that the RO administratively closed the appeal because the 
veteran did not submit a substantive appeal as to that issue.  

Outpatient treatment records show the veteran was seen in 
February, March, and May 1996 for his mental disorder, but 
these records contain no reference to the severity of the 
disorder or to the veteran's employment status.

In a VA mental disorders examination report dated June 19, 
1996, the examiner offered the following opinion on 
employability: 

The veteran at 68 years old physically 
might be in a position where he might 
handle part-time work, but given the 
limited ability to tolerate stressors and 
his ease to agitation, I would find it 
difficult to see him be in a position to 
take on any kind of structured or 
pressured employment.

In a July 1996 rating decision, the RO continued a 50 percent 
rating based on no showing of severe social and industrial 
adaptability.  

In August 1996, the veteran supplied the RO with a VA 
outpatient treatment report dated June 12, 1996, which notes, 
"He is not able to work.  Bipolar disorder combined with 
anxiety from [illegible] obsessive behavior makes life 
difficult."  The VA treatment report also reflects, "He has 
not been able to work since 1989 due to his illness." 

In September 1996, the RO obtained additional VA outpatient 
treatment reports that reflect continuing difficulty with 
bipolar disorder and difficulty with Valproic Acid.  

In a December 1996 rating decision, the RO assigned a 100 
percent schedular rating for bipolar disorder effective from 
June 12, 1996, on the basis of the June 1996 VA examination 
report and the June 1996 outpatient treatment report.  The RO 
determined that these reports reflected active psychotic 
manifestations of such extent as to produce total social and 
industrial inadaptability.  The December 1996 RO rating 
decision also determined that the veteran was competent to 
handle funds and denied entitlement to special monthly 
compensation based on housebound or need for regular aid and 
attendance.  According to that decision, bipolar disorder is 
the veteran's only compensable disability.

Legal Analysis

The mandates of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), do not require 
further action in this case.  The veteran has been apprised 
of the applicable criteria and the application of those 
criteria to the evidence in the case.  All pertinent records 
identified by the veteran have been obtained and considered.

The issue to be decided in this appeal is whether there is a 
basis to assign an effective date earlier than June 12, 1996, 
for the 100 percent rating for bipolar disorder.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (1999).  
Regarding claims for increased disability compensation, the 
earliest assignable effective date is controlled by 38 C.F.R. 
§ 3.400(o)(2) and is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, but only if the claim was received within a year of 
that date, otherwise the date of receipt of claim.  

Subsequent to the Board's May 1992 grant of service 
connection for bipolar disorder, the RO issued a rating 
decision assigning a 30 percent rating.  Although the veteran 
submitted an NOD, he did not timely file a substantive appeal 
and the September 1992 rating decision became final.  More 
recently, the RO assigned a 50 percent rating in April 1994 
and denied a TDIU claim in October 1994.  In October 1994, 
the veteran submitted an NOD, but did not timely submit a 
substantive appeal.  Thus, those rating decisions became 
final.  38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103.  
Absent a showing of clear and unmistakable error (CUE), those 
decisions cannot be revised.  38 C.F.R. § 3.105, 3.400(k).  
Neither the veteran nor his representative has alleged CUE in 
the prior rating decisions.  Therefore, the earliest 
assignable effective date is controlled by 38 C.F.R. 
§ 3.400(o)(2) and is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, but only if the claim was received within a year of 
that date, otherwise the date of receipt of claim.  

The Board must look at the evidence received since the 
October 1994 RO decision to determine whether there is any 
basis to assign a date earlier than that assigned by the RO, 
that is, whether a claim for an increase had been submitted 
and whether it was factually ascertainable that an increase 
in disability had occurred.  

Since October 1994 and prior to June 12, 1996, the only 
additional pertinent evidence or argument received by the RO 
are the two statements from the veteran.  The first, received 
in October 1994, is an NOD to the October 1994 rating 
decision.  The second, received in December 1994, indicates 
continued disagreement with the October 1994 rating decision.  
No other pertinent documents appear to have been received 
during the time frame.  Neither statement constitutes a claim 
for an increased rating nor does either indicate that an 
increase in disability had occurred, as neither adds any 
information that was not considered in the prior final 
decision.

According to 38 C.F.R. § 3.157(a), a report of VA examination 
will be accepted as an informal claim for an increase.  
Therefore, the date of the current claim is the date of the 
VA examination, June 19, 1996.

The earliest date of an ascertainable increase in this case 
is controlled by the date of the June 12, 1996 VA treatment 
report that notes that the veteran cannot work due to his 
illness.  Under 38 C.F.R. § 4.132, a 70 percent rating is 
warranted for symptomatology productive of severe impairment 
of social and industrial adaptability.  38 C.F.R. § 4.132, 
Diagnostic Code 9206 (effective prior to Nov. 7, 1996).  
Under 38 C.F.R. § 4.16(c) (effective prior to November 7, 
1996), if the only compensable disability is a mental 
disorder assigned a 70 percent rating, and such mental 
disorder precludes a substantially gainful occupation, a 100 
percent schedular rating is to be assigned.  Thus, from the 
June 12, 1996, treatment report, it is factually 
ascertainable that at least a 70 percent rating was 
warranted.  The earlier records, within one year prior to the 
June 19, 1996, date of claim, do not provide information from 
which it is ascertainable that the veteran's service-
connected mental disorder was, or had become, more disabling. 

There is no basis to assign an effective date earlier than 
that assigned by the RO.  The claim for an effective date 
prior to June 12, 1996 must therefore be denied.




ORDER

An effective date earlier than June 12, 1996, for assignment 
of a 100 percent rating for bipolar disorder is denied.  



		
	J. E. Day
	Veterans Law Judge
Board of Veterans' Appeals

 


- 9 -


